Citation Nr: 1760623	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-21 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for ischemic heart disease (IHD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1970.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Service Medal, Army Commendation Medal, two Overseas Service Bars, Vietnam Campaign Medal, and Expert Badge (Rifle M-16).

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for ischemic heart disease.  

The issue of entitlement to service connection for subcutaneous lipomas status post excision surgeries was also part of this appeal.  A September 2014 rating decision granted service connection for subcutaneous lipomas status post excision surgeries, evaluated as 60 percent disabling, effective June 6, 2011.  Accordingly, the Board finds that the September 2014 rating decision granted the Veteran's claim for entitlement to service connection for subcutaneous lipomas status post excision surgeries in full.  Thus, the claim will not be discussed further in this decision.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, his service-connected disabilities render him unable to gain or maintain substantially gainful employment.

2.  At the time of the Veteran's May 2017 hearing, prior to the promulgation of a decision by the Board, the Board received notification from the Veteran that a withdrawal of his appeal with respect to the issue of entitlement to an evaluation in excess of 30 percent for ischemic heart disease is requested.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2017).  

2.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to an evaluation in excess of 30 percent for ischemic heart disease.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

TDIU

The Veteran contends that he is unable to be employed because of his service- connected disabilities, primarily due to his PTSD and heart condition.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 361.

The Veteran is service-connected for post-traumatic stress disorder (PTSD) with major depressive disorder, evaluated as 70 percent disabling; subcutaneous lipomas, status post excision surgeries, evaluated as 60 percent disabling; and ischemic heart disease (IHD), evaluated as 30 percent disabling.  As the schedular evaluations for these disabilities combine to 90 percent, the schedular rating requirements for TDIU under 38 C.F.R. § 4.16(a) are satisfied.

However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

The Veteran appeared for VA IHD and hypertension examinations in March 2012.  The examiners opined that the conditions had no impact on the Veteran's ability to work.  

In December 2013, the Veteran appeared for a VA PTSD examination.  He reported that he "got retired" from his position as a project manager, which he had held for ten years.  The examiner noted that the Veteran experienced occupational and social impairment due to mild or transient symptoms, which decreases his work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran appeared for VA heart and skin conditions examinations in July 2014.  The examiner opined that the Veteran's heart condition had no impact on his ability to work.  Nevertheless, the examiner opined that the Veteran's skin condition affected his ability to work, as the Veteran was intolerant of activities that would cause pressure to be applied to the areas affected by the lipomas for prolonged periods, such as sitting or lying on his back to work overhead.  The examiner further opined that the Veteran's residual scars had no impact on his ability to work. 

On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted in July 2016, the Veteran reported that his last period of employment lasted from September 2001 to April 2010, at which time he became too disabled to work.  The Veteran indicated that his PTSD and heart condition made it "impossible to stand the stress and exhaustion of seeking work."  

In a September 2017 lay statement, the Veteran reported that his service-connected PTSD causes outburst, which affect his heart condition.  He further stated that periods of stress and tension would trigger atrial fibrillations.  Because of the risks related to stress, the Veteran reported that he had to relinquish his volunteer appointments, as well as implement techniques that would assist with stress relief.  

The Veteran testified at a videoconference hearing in September 2017.  The Veteran stated that instances of anger and loss of temper would cause atrial fibrillation.  He indicated that he would have to remove himself from the situation and calm down in order to resolve the condition.  

The Veteran testified that he stopped working in 2010, as his job was highly stressful.  He recalled an incident in which he snapped at a fellow employee, which caused other employees to begin avoiding him in the workplace.  The Veteran further testified that he was asked to leave a volunteer event after becoming upset with a fellow Veteran.  

The Veteran also testified to yelling at his wife constantly, being very easy to anger, and having a temper is out of control at times.  He further stated that he feels depressed after he experiences these outbursts.  

The Board has been presented with positive and negative evidence regarding the impact of the Veteran's service-connected disabilities has on his employability.  When looking at the effects of the Veteran's service-connected disabilities taken together, the Board finds that the Veteran is not capable of obtaining and maintaining substantially gainful employment.  

The Board observes that the Veteran has not had full-time employment since 2010.  Even though examinations in March 2012 and July 2014 concerning the Veteran's service-connected heart condition notes no functional impairment as it relates to the Veteran's ability to work, the December 2013 PTSD examination notes impairment in occupational functioning.  Further, the Veteran has testified to symptoms such as angry outbursts in the workplace, which affect his ability to obtain gainful employment.

As the evidence for and against the Veteran's claim is relatively equipoise, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  Accordingly, the claim is granted.  

Ischemic Heart Disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Such withdrawal may be made by the Veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The Veteran perfected an appeal in the matter of entitlement to an evaluation in excess of 30 percent for ischemic heart disease.  At his May 2017 Board hearing, the Veteran withdrew this claim on the record.  Because the Veteran explicitly withdrew the increased evaluation claim related to service-connected ischemic heart disease, there remain no allegations of errors of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

ORDER

Entitlement to TDIU is granted.

The appeal as to the claim of entitlement to an evaluation in excess of 30 percent for ischemic heart disease is dismissed.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


